Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over S 20160286232 A1-Li et al (Hereinafter referred to as “Li”), in view of US 20120134416 A1-Lin et al (Hereinafter referred to as “Lin”), in further view of US 20110222605 A1-Kashiwagi et al (Hereinafter referred to as “Kashi”).
Regarding claim 1, Li discloses a method of decoding an image ([0007], method of decoding), the method comprising:
decoding information on whether or not to perform motion information refinement from a bitstream ([0184], wherein syntax to indicate whether motion information derivation is enabled; [0185], identify which motion derivation mode to apply based on syntax. Note that bilateral matching is a refinement technique ([0046], discloses that a refinement of the derived motion information using bilateral matching or template matching); [0192]; 
obtaining second motion information of a current block by refining first motion information on a current block on the basis of the information on whether or not to perform motion information refinement ([0206], wherein refining the initial motion vector candidate. The refined motion vector is the second motion information which is for the initial motion vector interpreted as the first motion information; [0223], see table); and
reconstructing the current block using the second motion information ([0007], decoding current block based on determined motion information; [0080], [0143], [0223], reconstruct using the refined motion vector),
wherein the first motion information is used for performing spatial information for a neighboring block of the current block Li discloses in [0038], that a search may be restricted to spatial displacement and uses 2d motion vectors. [0130-0131] discloses spatial motion vectors).
Li fails to explicitly disclose that the spatial displacement is spatial motion vector prediction; wherein the second motion information is used for predicting motion on a col-block.
However, in the same field of endeavor, Lin discloses wherein the first motion information is used for performing spatial motion vector prediction for a neighboring block of the current block ([0004], wherein spatial motion vectors prediction uses two motion vectors selected from neighboring groups. In other words, two motion vectors (motion vector information) is used (included within) for performing spatial motion vector prediction).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Li  to disclose wherein the first motion information is used for performing spatial motion vector prediction for a neighboring block of the current block as taught by Lin, to develop an MVP derivation scheme that can improve the availability of the temporal MVP. The improved MVP derivation scheme may result in smaller motion vector residues and, consequently, better coding efficiency ([0004], Lin).
While Li does disclose motion field of a block may be used for motion vector prediction [0198], Li and Lin fail to explicitly disclose wherein the second motion information is used for predicting motion on a col-block.
However, in the same field of endeavor, Kashi discloses wherein the second motion information is used for predicting motion on a col-block ([0027], wherein performing prediction using the obtained second motion vector).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Li and Lin to disclose wherein the second motion information is used for predicting motion on a col-block as taught by Kash, to reduce unnecessary processing. Furthermore, to make it possible to adjust the motion prediction accuracy and processing speeds ([0030], Kash)
Regarding claim 2, Li discloses the method of claim 1, wherein the information on whether or not to perform motion information refinement is signaled through at least one of a parameter set or video parameter set, a sequence parameter set, a subpicture parameter set, a picture parameter set, an adaptation parameter set, a slice header, a tile header, and a brick header ( [0192-0193]).
Regarding claim 3, Li discloses the method of claim 1, wherein the first motion information is initial motion information on the current block ([0206], wherein refining the initial motion vector candidate. The refined motion vector is the second motion information which is for the initial motion vector interpreted as the first motion information; [0223], see table), and the second motion information is information obtained by performing refinement on the first motion information([0206], wherein refining the initial motion vector candidate. The refined motion vector is the second motion information which is for the initial motion vector interpreted as the first motion information; [0223], see table).
Regarding claim 4, Li discloses the method of claim 1, wherein the second motion information is obtained by partitioning the current block into at least one subblock ([0046],, wherein split a block into sub blocks; [0091]), and performing motion information refinement on the at least one subblock when the current block is greater than a predetermined block size ([0046], wherein refine motion information for each subblock; [0091]; [0046], discloses that according to aspects of this disclosure, blocks may be split blocks into sub-blocks. Motion for each sub-block is derived. In addition, the motion is further refined for each subblock. Furthermore, [0214] discloses deriving motion information for each subblock when the block is split into multiple sizes. Then in [0215], discloses a 32x32 block or PU that is split into 16, 8x8 sub blocks. Then [0217] discloses that each subblock is refined. Referring to [0209], which states in this example, the range of a search window for example, is 16x16, may be predefined. Therefore, understanding the reference as a whole, [0215] discloses a 32x32 block which is larger than a predefined block of 16x16. The block 0f 32x32 is then split in subblocks where each has motion derived and refined. In other words, the motion information refinement is performed on the at least one subblock (see [0217]) when the current block is greater than a predetermined block size ([0209] discloses a predefined range of 16x16. [0215] uses a block of 32x32 which is larger than the predefined range of 16x16. The system then splits the blocks into subblocks and derives and refined motion for each subblock as taught in [0217]).
Regarding claim 5, Li discloses the method of claim 1, wherein the second motion information is obtained by partitioning the current block into at least one subblock ([0046],, wherein split a block into sub blocks; [0091]),, and performing motion information refinement on the at least one subblock when at least one of a width and a height of the current block is equal to or greater than a predetermined block size ([0046], wherein refine motion information for each subblock; [0091]; The current block of 32x32 taught in [0215] is larger than 16.).
Regarding claim 6, Li discloses the method of claim 5, wherein the predetermined block size is 16 ([0070], 16x16).
Regarding claim 7, Li discloses the method of claim 5, wherein initial motion information on the current block is used as initial motion information of the subblock ([0046], [0091]).
Regarding claim 8, Li discloses the method of claim 3, wherein the second motion information is obtained by using a pixel value indicated by a candidate motion vector in a region within an LO reference picture for the current block, and using a pixel value indicated by a vector opposite to the candidate motion vector in a region within an L1 reference picture for the current block ([0165-0166]).
Regarding claim 11, analyses are analogous to those presented for claim 1 and are applicable for claim 11, wherein the encoder performs the opposite of the decoder).
Regarding claim 12, analyses are analogous to those presented for claim 2 and are applicable for claim 12.
Regarding claim 13, analyses are analogous to those presented for claim 1 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 2 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 3 and are applicable for claim 15.
Regarding claim 16, analyses are analogous to those presented for claim 4 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 5 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 6 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 7 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 1 and are applicable for claim 20.
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over S 20160286232 A1-Li et al (Hereinafter referred to as “Li”), in view of US 20120134416 A1-Lin et al (Hereinafter referred to as “Lin”), in further view of US 20110222605 A1-Kashiwagi et al (Hereinafter referred to as “Kashi”), in further view of Us 20160100163 A1-Rapaka et al (hereinafter referred to as “Rapaka”).
Regarding claim 9, Li discloses the method of claim 1, 
Li and Lin fail to explicitly disclose in detail wherein the first motion information on the current block is used for determining a boundary strength of deblocking filtering 
However, in the same field of endeavor, Rapaka discloses wherein the first motion information on the current block is used for determining a boundary strength of deblocking filtering ([0085-0087], Table 1 shows that motion information is being used for determining boundary strength of deblocking filter. For example, [0087] discloses identifying motion vectors for blocks and using those to determine if the boundary strength value is one).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Li and Lin, Kash to disclose wherein the first motion information on the current block is used for determining a boundary strength of deblocking filtering as taught by Rapaka, to improve the effect of deblock filtering ([0023], Rapaka).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487